UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5211



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARTIN KAFKA-BANDERAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
Chief District Judge. (CR-05-29)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Martin Kafka-Banderas pled guilty to illegally reentering

the United States after being deported, 8 U.S.C.A. § 1326(a),

(b)(2) (West 2005), and was sentenced to seventy-seven months

imprisonment.         He    appeals,    arguing     that    his    sentence    is

unreasonable because the district court refused to rely on the

absence of a fast-track program as a basis for sentencing him below

the guidelines range.        We affirm.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.                See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                However, in

determining a sentence post-Booker, sentencing courts still are

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005).          Id.         We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range. Id.          A sentence imposed within the properly

calculated guidelines range is presumptively reasonable.                   United

States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006).

            We find that the district court properly calculated the

guideline   range     and   appropriately       treated    the    guidelines   as

advisory.       The    court    sentenced       Kafka-Banderas      only    after


                                       - 2 -
considering the factors set forth in § 3553(a), rejecting his

argument that he should be sentenced below the guidelines range

based on the absence of a fast-track program.   We find the district

court’s decision was not unreasonable. See United States v. Perez-

Pena, 453 F.3d 236 (4th Cir. 2006) (holding that the sentence

disparity between a non-fast-track defendant and one who received

a fast-track sentence is not “unwarranted” within the meaning of 18

U.S.C. § 3553(a)(6)).

          Because the district court appropriately treated the

guidelines as advisory, and properly calculated and considered the

guideline range and the relevant § 3553(a) factors, we find Kafka-

Banderas’ sentence reasonable.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 3 -